Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



    PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES





Application Number: 16/782,614
Filing Date: 02/05/2020
Appellant(s): Conrad et al.
AI Therapeutics, Inc.



__________________
Muriel Liberto
MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO, P.C.
Chrysler Center
666 Third Avenue
New York, 10017

For Appellant

EXAMINER’S ANSWER

This is in response to the appeal brief filed on 07/23/2021.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/19/2021 from which the appeal is taken is being maintained by the examiner.

The following ground(s) of rejection are applicable to the appealed claims:
The rejection of claims 17-23, 24, 25 under 35 U.S.C. 103 as being unpatentable over Bhagwat et al. (WO 2017/040971, PTO-1449), in view of Chang et al. (The Journal of Biological Chemistry, Vol. 280, 2005, pages 20917-20920, PTO-892).

(2) Response to Arguments
The rejection of claims 17-23, 24, 25 under 35 U.S.C. 103 as being unpatentable over Bhagwat et al. (WO 2017/040971, PTO-1449), in view of Chang et al. (The Journal of Biological Chemistry, Vol. 280, 2005, pages 20917-20920, PTO-892) should be Affirmed.
Appellant argues that “Bhagwat describes over 50 lysosomal storage diseases and disorders as well as an additional list of eight neurological disorders, all allegedly treatable with any of the PIKfyve inhibitors encompassed by Formulas I, II, III, IV, or V described in Bhagwat, including about 21 specific compounds, one of which is apilimod (D-1). See e.g., Bhagwat at pages 9-12, 27-28 and 14-22. There is no direction in the combination of Bhagwat and Chang that would lead the skilled person 

In response, it is pointed out that it has been well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art. See M.P.E.P. § 2123.  4Bhagwat teaches treating lysosomal storage disorders which include diseases such as chlolesteryl ester storage disease (CESD), Neimann-Pick type C disease (NPC) i.e diseases that result in materials abnormally stored in the lysosome such as cholesterol. See page 1, line 27-page 2, line 1; see page 9, line 23 for chlolesteryl ester storage disease, line 29 for Neimann-Pick disease; claims 12, 13, 14; page 10, line 10; page 27, lines 18-19; see page 24, bottom para, wherein it is taught that “decreasing or inhibiting the activity of PIKfyve alters the expression or function of cellular metabolic and catabolic pathways ways that reduce the abundance of the material abnormally stored in the lysosome in lysosomal storage diseases” i.e PIKfyve inhibitor reduces the abundance of the material abnormally stored in the lysosome in lysosomal storage diseases. It is taught that the lysosomal storage disorder can be Niemann-pick disease such as type A, type B or type C. See claim 14; page 27, lines 18-19. Bhagwat teaches that PIKfyve inhibitor can be apilimod. See page 19, page 19 Table 4, D-1 is apilimod. Bhagwat et al. also discloses IC50 values, and Kd values for PIKfyve inhibitor apilimod. See page 19 Table 4, D-1 is apilimod. Chang et al. teaches that in Niemann-Pick disease type C (NPC), accumulation 
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer an effective amount of apilimod to a human suffering from Niemann-pick type C with reasonable expectation of success of treating Niemann-pick type C because Bhagwat et al. teaches a method of treating a lysosomal storage disorder which includes Niemann-pick disease type C comprising administering to a subject such as human a PIKfyve inhibitor or a pharmaceutically acceptable salt thereof, and Bhagwat et al. teaches that PIKfyve inhibitor can be apilimod or a pharmaceutically acceptable salt thereof.
Further, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer an effective amount of apilimod to a human suffering from lysosomal storage disorder such as cholesteryl ester storage disease with reasonable expectation of success of treating cholesteryl ester storage disease, and with reasonable expectation of treating hypercholesterolemia because Bhagwat et al. teaches a method of treating a lysosomal storage disorder which includes cholesteryl ester storage disease (CESD) comprising administering to a subject such as human a PIKfyve inhibitor or a pharmaceutically acceptable salt thereof, Bhagwat et al. teaches that PIKfyve inhibitor can be apilimod or a pharmaceutically acceptable salt thereof and CESD is characterized by alterations of blood lipoprotein profile; patients present hypercholesterolemia
Appellant’s remarks regarding decreasing cholesterol accumulation in a cell, Bhagwat et al. renders obvious administration of an effective amount of apilimod to a cholesteryl ester storage disease, the property of such a claimed compound will also be rendered obvious by the prior art teachings, and administration of an effective amount of apilimod to a human suffering from cholesteryl ester storage disease will reduce cholesterol accumulation in target cells of the subject such as liver cell or spleen cell as in instant claims, since it is the property of apilimod on administration to a human suffering from cholesteryl ester storage disease, and since it is known that CESD is characterized by alterations of blood lipoprotein profile; patients present hypercholesterolemia.

 Appellant argues that “there is no evidence of record establishing that the MPS assay is a relevant model system for the uses according to the claimed methods, namely the ability to decrease cholesterol accumulation in a target cell or treat NPC disease. Accordingly, apilimod’s activity in the MPS assay provides no expectation of success with respect to its use in the claimed methods.” See pages 5-6 of the Brief.

In response, it is pointed out that it has been well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art. See M.P.E.P. § 2123. Bhagwat PIKfyve inhibitor can be apilimod. See page 19, Table 4, D-1 is apilimod. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer apilimod to a human suffering from Niemann-pick type C because Bhagwat et al. teaches a method of treating a lysosomal storage disorder which includes Niemann-pick disease type C comprising administering to a subject such as human a PIKfyve inhibitor or a pharmaceutically acceptable salt thereof and Bhagwat et al. teaches that PIKfyve inhibitor can be apilimod. Accordingly, there is clear motivation for one of ordinary skill in the art before the effective filing date of the claimed invention to administer an effective amount of apilimod to a human suffering from Niemann-pick type C with reasonable expectation of success of treating Niemann-pick type C. Further, Chang et al. teaches that in Niemann-Pick disease type C (NPC), accumulation of cholesterol, spingolipids and other lipids within cells, various tissues occurs. See page 20917, left hand column, para 1. 
Bhagwat et al. renders obvious administration of an effective amount of apilimod to a human suffering from Niemann-pick type C. Administration of an effective amount of apilimod to a human suffering from Niemann-pick type C will reduce cholesterol accumulation in target cells of the subject such as liver cell or spleen cell as in instant claims, since it is the property of apilimod on administration to a human suffering from Niemann-pick type C, and since it is known that accumulation of cholesterol occurs in NPC.
 Bhagwat et al. also renders obvious administration of an effective amount of apilimod to a human suffering from lysosomal storage disorder such as cholesteryl ester storage disease, the property of such a claimed compound will also be rendered obvious by the prior art teachings, and administration of an effective amount of apilimod to a human suffering from cholesteryl ester storage disease will reduce LDL, HDL cholesterol accumulation in target cells of the subject such as liver cell or spleen cell as in instant claims, since it is the property of apilimod on administration to a human suffering from cholesteryl ester storage disease, and since it is known that CESD is characterized by alterations of blood lipoprotein profile; patients present hypercholesterolemia.

Appellant argues that “Bhagwat provides, at most, a hope that PIKfyve inhibitors would be generally useful in treating the over 50 lysosomal storage diseases and neurological disorders listed as purportedly treatable. But hope that a potentially promising class of drugs will treat an entire class of diseases and disorders is not enough to create a reasonable expectation of success in a highly unpredictable art. Moreover, here that hope is based upon a class of drugs defined not by similarity of chemical structure but instead by activity in a biological assay of unproven relevance to the claimed methods”, see page 6 of the Brief.

In response, it is pointed out that Bhagwat teaches that “decreasing or inhibiting the activity of PIKfyve alters the expression or function of cellular metabolic and catabolic pathways ways that reduce the abundance of the material abnormally stored in the lysosome in lysosomal storage diseases” i.e PIKfyve inhibitor reduces the abundance  apilimod is a PIKfyve inhibitor. See page 19, Table 4, D-1 is apilimod. Bhagwat et al. teaches a method of treating a lysosomal storage disorder which includes Niemann-pick disease type C, cholesteryl ester storage disease (CESD) comprising administering to a subject such as human a PIKfyve inhibitor or a pharmaceutically acceptable salt thereof. From Bhagwat reference, there is clear motivation to employ PIKfyve inhibitor such as apilimod to treat a lysosomal storage disorder such as Niemann-pick disease type C, cholesteryl ester storage disease, because 1) in CESD alterations of blood lipoprotein profile occurs and patients present hypercholesterolemia, and in Niemann-Pick disease type C (NPC), accumulation of cholesterol, spingolipids and other lipids within cells, various tissues occurs, and 2) Bhagwat teaches PIKfyve inhibitor alters the expression or function of cellular metabolic and catabolic pathways ways that reduce the abundance of the material abnormally stored in the lysosome in lysosomal storage diseases” i.e PIKfyve inhibitor reduces the abundance of the material abnormally stored in the lysosome in lysosomal storage diseases, Bhagwat teaches apilimod is a PIKfyve inhibitor.

For the above stated reasons, said claims are properly rejected under 35 U.S.C. 103. 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/SHOBHA KANTAMNENI/           Primary Examiner, Art Unit 1627                                                                                                                                                                                             

/Kortney L. Klinkel/           Supervisory Patent Examiner, Art Unit 1627                                                                                                                                                                                             

/MARK L SHIBUYA/           Supervisory Patent Examiner, Art Unit 1624                                                                                                                                                                                             

Requirement to pay appeal forwarding fee: 
In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.